Citation Nr: 1717748	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-131 78	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2003 to February 2004 and from January 2005 to November 2005, to include service in Southwest Asia. He received the Combat Action Ribbon and the Global War on Terrorism Expeditionary Medal for his service in Iraq.

The matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a Board hearing in December 2010; however, he failed to appear or request another hearing. Therefore, the Veteran's hearing request is deemed withdrawn.

The matter was previously before the Board in November 2014 and in May 2016. The claim was remanded for further development on both occasions.


FINDING OF FACT

Since March 14, 2008, the Veteran has shown social impairment due to symptoms of PTSD, which include sleep disturbances with recurring distressing dreams relating to trauma, psychological distress at being exposed to cues that symbolize the traumatic event, avoidance of activities, hypervigilance, problems with concentration, anxiety, depression, irritability, and frequent panic attacks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD since March 14, 2008 have not been met. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

PTSD

PTSD is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders.

The Veteran is currently assigned a 30 percent rating for his PTSD under Diagnostic Code (DC) 9411, which is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. As the Veteran's claim was initially certified to the Board prior to August 4, 2014, provisions of the DSM-IV are applicable to this case.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

A Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 114 (Fed. Cir. 2013). Symptoms listed in the General Rating Formula serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. They are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

In the present case, the Veteran reports that he has had difficulty dealing with the "internal unrest" that he has experienced since his service in Iraq. See March 2008 VA Form 21-4138. He reports that his convoy was attacked by a massive roadside bomb and he witnessed many in his company die. He describes watching in horror as many fellow Marines were burned alive as a result of the explosion. Over a three month time-period, he indicates that his regiment suffered 41 fatalities as a result of the conflict in Iraq. Since the event, the Veteran reports that he has experienced significant anxiety, sleep disturbances in the form of nightmares and night sweats, panic attacks, anger, sadness, memory loss, and depression. 

The Veteran's representative argues that the Veteran should be afforded a higher rating for his service connected PTSD. He points to the May 2015 VA examination where the Veteran reported having "moments of anxiousness at least 3-4 times per week where he feels he is having a heart attack and needs to stop what he is doing to catch his breath," which may happen in the grocery store, when near large crowds,  or while out in public. Additionally, the representative argues that the "near constant" frequency in the panic attacks are debilitating enough to prevent appropriate or effective functioning in public.


In a September 2008 VA examination, the Veteran reported experiencing anxiety since his 2005 deployment in Iraq. It was noted that he was diagnosed with PTSD in 2008. He was prescribed medicine for his sleep disturbances, which helped with the symptoms. After he returned from deployment, he drank approximately 12 beers about 4-5 times per week for 1 year. He was able to work in the mailroom, but quit when he learned that he was scheduled to be deployed to Iraq again. He girlfriend broke up with him after 4 years because, according to the Veteran, her perception that he was emotionally distant. 

The examiner diagnosed the Veteran with PTSD and social isolation. She noted that the Veteran was alert and oriented on mental status examination and presented with depressed mood, anxiety, irritability, dysphoria, mild difficulty in concentration, and sleep disturbances due to nightmares. No suicidal or homicidal ideations, hallucinations, or obsessive ritualistic behaviors were observed. The examiner opined that the Veteran is able to manage after himself while showing good judgment and insight into his affairs. He stated that Veteran exhibited mild to moderate impairment in psychosocial functioning due to PTSD; however, indicated that his prognosis was likely fair to good if ongoing treatment included psychotherapy and medication. A GAF score of 63 was assigned.

In a May 2015 VA examination, the Veteran reported having a good relationship with his family and stated that he sees them often. While he does not see his friends as much since he was married, he reported having good relationships with them. He is employed in law enforcement and enjoys his work and has no difficulties with his occupation. The Veteran attended couples counseling with his wife in 2014, which he found helpful. Since the sessions, he has decreased his alcohol consumption significantly. He has stopped taking his medications for anxiety and sleep since 2013 as they made him feel "zombified;" but, he admits that he continues to struggle with sleep, averaging about 4 hours a night, due to anxiety. The Veteran reported that he has nightmares where people he knows are hurt or in combat situations at least once per week. He reported some difficulty with short term memory and stated he takes a notepad with him at all times to keep track of important details. The Veteran stated that at least 3-4 times per week, he feels he is having a heart attack and needs to stop what he is doing to catch his breath. He denied any identifiable trigger for these incidents and stated "it could be at any time." He reported his mood has improved overall since meeting his wife. He denied any difficulty with maintaining independent activities of daily living (IADL's) and exercises regularly.

The examiner noted that the Veteran continues to experience symptoms of PTSD, and although he does not experience any occupational interference due to these symptoms, he continues to experience panic attacks and nightmares which do interfere with social functioning. She noted that due to his current success with employment at this time, the Veteran is able to function well and is not considered to be unemployable.

The Board finds that since March 14, 2008, the record indicates that the Veteran's PTSD manifested with symptoms of sleep disturbances with recurring distressing dreams relating to trauma, psychological distress at being exposed to cues that symbolize the traumatic event, avoidance of activities, hypervigilance, problems with concentration, anxiety, and panic attacks.  The symptoms result in some social impairment, warranting a 30 percent disability rating. He experienced several panic attacks per week, anxiety, and chronic sleep impairment. The Veteran is currently employed and does not report any current occupational difficulties. 

There is no indication that the symptoms during this period warrant a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity. While the Veteran experiences panic attacks more than once a week and reports some memory impairment, he is able to maintain employment and attend to his IADL's. His memory impairment is mild and does not significantly affect his functioning. The Veteran carries around a notepad to keep track of important details; however, there is no evidence of memory impairment that results in retention of only highly learned material or instances. Additionally, the Veteran does not have difficulty completing complex tasks. He maintains proper affect, manages his financial affairs, and has established and maintained effective work and social relationships with friends and family. The duration of the Veteran's psychiatric symptoms suggest that he has experienced PTSD since he witnessed the 2006 bombing in Iraq. The Board notes that the Veteran experienced more severe symptoms associated with PTSD immediately following his post-deployment in Iraq in 2006; however, the May 2015 examination indicates that his symptoms have become milder since the claim filing in March 2008. The record indicates that the overall disability picture for the Veteran's PTSD most closely resembles a 30 percent evaluation under the General Rating Schedule.

III.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). The Board notes that the Veteran's initial application for disability benefits for his PTSD was recognized in September 2003. During the pendency of the appeal after, the Veteran was provided with the relevant notice and information in a letter, dated , prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed PTSD which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.




ORDER

An initial disability rating for PTSD in excess of 30 percent since March 14, 2008 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


